Title: Joseph Dougherty to Thomas Jefferson, 14 May 1810
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            City of Washington 
                     May 14th–10
          
          Reflecting of on what you wrote me some time ago, that you had not seperate inclosures to keep the different breeds of sheep that you have, and that your servants were not to be trusted with the care of so valuable an animal as the merino sheep; If sir you have any desire that they should stay here I would keep them for you in any way that you chus, I do not propose this with a view th to benefit by it, but I must confess that I should wish to have a lamb from the one of the two rams that I should wish you to have, although it is said by all who see them; that the wool of my three quarter bread rams is equally as fine as the imported rams wool, but the name of the imported is the great thing. I know that when you have your ram there that you will have a great many ewes put to him for thanks. but if you were to let him stand here you would benefit by it. and as I do nothing else than pay attention to my sheep, and have not as lost any as yet, only some twin lambs that was born of freezeing nights, I would pay the same attention to your sheep that t I would I do to mine own,one word in private,
          If it was left to me to 
                  divide chuse for you it would be no harm to done to you
          
            Sir your humble Servt
            
                  Jos Dougherty
          
        